STATEMENT OF ADDITIONAL INFORMATIONMay 1, 2015, as revised, November 10, 2015This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only).Fund shares are offered only to variable annuity and variable life insurance separate accounts established by Participating Insurance Companies to fund the Policies. Individuals may not purchase shares of any fund directly from the fund. The Policies are described in the separate prospectuses issued by the Participating Insurance Companies.The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Classes Fiscal Year End Prospectus Date Dreyfus Investment Portfolios DIP Core Value Portfolio CVP Initial Shares December 31st May 1st Service Shares MidCap Stock Portfolio MCSP Initial Shares December 31st May 1st Service Shares Small Cap Stock Index Portfolio SCSIP Initial Shares December 31st May 1st Technology Growth Portfolio TGP Initial Shares December 31st May 1st Service Shares The Dreyfus Socially Responsible Growth Fund, Inc. DSRGF Initial Shares December 31st May 1st Service Shares IPSRG-SAI-1115 TABLE OF CONTENTSPART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-5 Board Members' and Officers' Fund Share Ownership I-5 Board Members' Compensation I-6 OFFICERS I-7 CERTAIN PORTFOLIO MANAGER INFORMATION I-9 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-11 DISTRIBUTOR'S COMPENSATION I-11 SECURITIES OF REGULAR BROKERS OR DEALERS I-12 COMMISSIONS I-13 PORTFOLIO TURNOVER VARIATION I-14 SHARE OWNERSHIP I-15 PART II INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-1 Small Cap Stock Index Portfolio II-4 The Dreyfus Socially Responsible Growth Fund II-4 INVESTMENT RESTRICTIONS II-5 Fundamental Policies II-5 Nonfundamental Policies II-8 Policies Related to Fund Names II-9 SHAREHOLDER SERVICES PLAN II-9 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-10 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-10 Expense Arrangements II-10 Small Cap Stock Index Portfolio II-10 The Dreyfus Socially Responsible Growth Fund II-10 Index Licensing Disclosures (Small Cap Stock Index Portfolio only) II-10 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-11 PART III HOW TO BUY SHARES III-1 Converting Shares III-1 Information Pertaining to Purchase Orders III-1 HOW TO REDEEM SHARES III-1 Redemption Commitment III-2 Suspension of Redemptions III-2 Information Pertaining to Redemptions III-2 EXCHANGE PRIVILEGE III-2 DISTRIBUTION PLANS III-2 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-3 All Funds other than the Money Market Portfolio III-3 Equity Securities III-3 Common Stock III-4 Preferred Stock III-4 Convertible Securities III-4 Synthetic III-5 Warrants III-5 IPOs III-5 Fixed-Income Securities III-5 U.S.
